DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). (see MPEP 714 II (C) A).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US Patent Pub. 20120197309A1).
Steele discloses a medical instrument component (bone anchor including an elongate post with break-off features).  Specifically in regards to claim 1, Steele discloses an elongated shaft (10) including a first portion (44), a second portion (46), and a third portion (12 having 20), wherein the first portion (44) is between the second and third portions (46,20); and a sleeve (a sleeve useable with the device is discussed in Para. [0032]) configured to be positioned at least some of the time around the first portion (44), and wherein the sleeve is connected to the second portion (46) (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86 on the portion 46 such as a sleeve.) (Fig. 1-6; and Page 2 Para. [0017], Page 3 Para. [0025], Page 3 Para. [0027]-Page 4 Para. [0029], Page 4 Para. [0032]).  Steele also discloses wherein the first portion (44) is configured to have a lower torsional strength than the second and third portions (20,46) such that the first portion (44) experiences torsional failure at a lower torque force than the second or third portions (46,20) (Steele discloses wherein the region 44 has grooves 70 that constitute reduced strength portions that allow for the post 40 to be sheared off at those locations.) (Fig. 3A-6; and Page 3 Para. [0025],[0027], Page 4 Para. [0028]-[0029], Page 6 Para. [0043]-[0045]).
In regards to claim 2, Steele discloses wherein a cross sectional area of the first portion (44) continuously decreases from a cross sectional area at an interface with the second portion (46) to a minimum cross sectional area, and from a cross sectional area at an interface with the third portion (12 with 20) to the minimum cross sectional area (As can be seen in Fig. 3a, the post has a thickness that is reduced where the grooves are present thereby allowing the cross sectional area at those locations to be smaller than at the portion 12 and region 46.) (Fig. 1-3a and Page 4 Para. [0028]).
In regards to claim 3, Steele discloses wherein the cross sectional area of the first portion (44) linearly decreases (Fig. 3a).
In regards to claim 4, Steele discloses wherein the first portion (44) includes a plurality of separate indentations (70) towards a central axis of the elongated shaft (40) (Fig. 3a).
In regards to claim 5, Steele discloses wherein the plurality of separate indentations (5) include a flat surface (74,76) (Fig. 3a, Page 4 Para. [0028]).
In regards to claim 8, Steele discloses wherein the first portion (44) includes at least one opening (41) through the elongated shaft (40) (Steele discloses wherein an opening passes through the entire length of the post 40.) (Fig. 2-3; and Page 3 Para. [0025]).
In regards to claim 10, Steele discloses wherein a positioning of the sleeve (a sleeve useable with the device is discussed in Para. [0032]) is adjustable along the opening (41) of the first portion (44) such that the torsional strength of the first portion (44) is adjustable based on the positioning of the sleeve (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86 on the portion 46 such as a sleeve doing so would also place the sleeve over the opening 41 within the post 40.  Therefore, if the sleeve is passed over region 46 and over part of region 44 that portion would have more strength then the portion of 44 with the exposed grooves 70.) (Page 4 Para. [0032]).
In regards to claim 11-13, Steele discloses wherein a positioning of the sleeve is fixed relative to the elongated shaft (40); wherein a positioning of the sleeve is adjustable relative to the elongated shaft (40); and wherein the positioning of the sleeve is adjustable via threaded engagement (utilizing 86) with the elongated shaft (40)  (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86 on the portion 46 such as a sleeve. Utilizing threads would allow to both fix the sleeve over post 40, and slowly adjust the sleeve on the post 40 as it is threaded along the threads 83.) (Page 4 Para. [0032]).
In regards to claim 14, Steele discloses wherein the third portion (12 with 20) of the elongated shaft includes a drive feature (Steele recites wherein head 22 can have a tool engagement feature, and in addition, once part of region 44 is sheared off as shown in Fig. 6 the portion that is left could be used to drive the shaft 20.) (Fig. 1-3 and 6; and Page 2-3 Para. [0022] and Page 6 Para. [0045]).
In regards to claim 15, Steele discloses wherein the first portion (44) and the second portion (46) are configured such that, subsequent to torsional failure resulting in breakage, the second portion (46) and a remaining portion of the first portion (44) are configured as the drive feature (Steele demonstrates in Fig. 6 the portion that is left could be used to drive the shaft 20.) (Fig. 1-3 and 6; and Page 6 Para. [0045]).
In regards to claim 16, Steele discloses wherein the torsional failure experienced by the first portion (44) includes the first portion breaking into two separate components (As is shown in Fig. 65-6, after the region 44 is broken the region would have a portion attached to region 46 another still attached to 12.) (Fig. 4-6).
In regards to claim 17, Steele discloses wherein the medical instrument component is a component of a drill (Steele discloses wherein the threads found on the shaft 20can be self-cutting or self-tapping thereby allowing the screw 12 to act as its own drill without the necessity of a pre-drilled hole in the surgical site.) (Page 2 Para. [0018]).
In regards to claim 18, Steele discloses wherein the second portion (46) of the elongated shaft is configured to removably couple with a driver (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86.) (Fig. 1-3; and Page 4 Para. [0032]).
In regards to claim 19, Steele discloses wherein the third portion (20) is a screw and the second portion includes a key (48) (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86.) (Fig. 1-3; and Page 4 Para. [0032] and Page 2 Para. [0018]).
In regards to claim 20, Steele discloses wherein the third portion (20) is a screw and the sleeve includes a hand driver (Steele in Para. [0032] recites wherein the guide region 46 is used to guide tools over the anchor 10 which engage threads 86 including a sleeve.) (Fig. 1-3; and Page 4 Para. [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Mitelberg et al (US Patent Pub. 20080027561A1).
Steele discloses a medical instrument comprising a shaft with three portions wherein the first portion has a lower torsional strength such that it experiences failure at a lower torque force.  In regards to claim 6, Steele discloses wherein the first portion (44) has indentations (70) where user can initiate a fracture (Fig. 1-3; and Page 3 Para. [0027]).  However, Steele is silent as to the indentations being in a spiral.  Mitelberg discloses a medical instrument component (interventional medical device system having an elongation retarding portion and method of using the same).  Specifically in regards to claim 6, Mitelberg discloses  a shaft (10)with a first portion (16), a second portion (14), and a third portion (12) wherein the first portion (16) has a lower torsional strength, and wherein the first portion (16) includes a continuous spiral indentation (18) (Fig. 1-3; and Page 2 Para. [0021], Page 3 Para. [0024]-[0030], Page 1 Para. [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the indentations (70) of Steele to be a spiral shape in view of Mitelberg in order to have a frangible section that has alternating cut and uncut sections defining a single substantially helical pattern, which may simplify manufacture of the intermediate helical section and allow for the device to elongate (Page 3 Para. [0024] and Page 2 Para. [0021]).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Mahajan et al (US Patent 20160367303A1).
Steele discloses a medical instrument comprising a shaft with three portions wherein the first portion has a lower torsional strength such that it experiences failure at a lower torque force.  In regards to claim 7, Steele discloses wherein the first portion (44) has indentations (70) where user can initiate a fracture (Fig. 1-3; and Page 3 Para. [0027]).  However, Steele is silent as to the indentations having different indentation depths, and wherein the opening has a larger end compared to the opposite end.  
Mahajan discloses a medical instrument component (minimal shock set screw).  Specifically in regards to claim 7, Mahajan discloses  a shaft (10) with a first portion (portion of 2 with 44,46), a second portion (6), and a third portion (8) wherein the first portion (portion of 2 with 44,46) has a lower torsional strength, and wherein the first portion (portion of 2 with 44,46) includes a first indentation (44) and a second indentation (46) that is indented greater than the first indentation (44) (Mahajan recites wherein as will be appreciated by those known in the art, the break off torque value may be affected by the material used for the screw and the depth and shape of the groove. One of ordinary skill in the art will be able to optimize these variables to obtain a desired break off torque. In some embodiments, the volume of the breakaway area 18 is from 10% to 95% of that area of the screw prior to formation of the substantially annular groove 10. In some embodiments, the volume of the breakaway area 18 is from 50% to 95% of that area of the screw prior to formation of the substantially annular groove 10.  In addition, Mahajan recites wherein the depth of the first and second grooves 44, 46 varies as it does in FIG. 7B, the height of the groove will increase as function of its depth.) (Fig. 7a-7c; and Page 4 Para. [0040], Page 6 Para. [0059], and page 7 para. [0068]).  In regards to claim 9, Mahajan discloses wherein the opening (22) is larger on one end (larger at 6) as compared to its opposite end (smaller as passes through groove and 8) (Fig. 2b; and Page 4 Para. [0043].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the indentations (70) of Steele to be different depths as taught in Mahajan and to change the cannula (41) of Steele to have different sizes throughout as taught in Mahajan since the break off torque value may be affected by the material used for the screw and the depth and shape of the groove and one of ordinary skill in the art will be able to optimize these variables to obtain a desired break off torque (Page 4 Para. [0040], Page 6 Para. [0059]); and the diameter of the smaller hole portion where it passes through the break-away region  may have a significant impact on break off mechanics while the larger portion maintains the shafts integrity (Page 4 Para. [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775